July 7, 2016




                                JUDGMENT
                 The Fourteenth Court of Appeals
           ERIC E. PEREZ AND EDMUNDO PEREZ, Appellants
NO. 14-15-00291-CV                    V.
 LE PRIVE ENTERPRISE, L.L.C. D/B/A MEKANO LIVE & GRILL AND
                MANUEL ARELLANO, Appellees
               ________________________________


This cause, an appeal from the judgment in favor of appellee, Le Prive Enterprise,
L.L.C. d/b/a Mekano Live & Grill and Manuel Arellano, signed, December 18,
2014, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.